UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21399 The Aegis Funds (Exact name of registrant as specified in charter) 1100 N. Glebe Road, Suite 1040, Arlington, VA22201 (Address of principal executive offices) (Zip code) Aegis Financial Corp. 1100 N. Glebe Road, Suite 1040, Arlington, VA22201 (Name and address of agent for service) Registrant's telephone number, including area code:(703) 528-7788 Date of fiscal year end:12/31 Date of reporting period:9/30/09 Item 1.SCHEDULE OF INVESTMENTS. Aegis High Yield Fund Schedule of Portfolio Investments
